Citation Nr: 1746566	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  The Veteran served in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2017, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  In April 2017 the Veteran submitted a written statement indicating the desire to withdraw the claim of entitlement to service connection for erectile dysfunction currently pending before the Board.

2.  The Veteran's bilateral hearing loss did not originate during active service and did not manifest to a compensable degree within one year following separation from service, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. § §  20.200, 20.202, 20.204(b)(c) (2016).

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Neither the Veteran nor representative has raised any issues or alleged any deficiencies with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Erectile Dysfunction

In an April 2017 statement the Veteran indicated his intent to withdraw the issue of entitlement to service connection for erectile dysfunction.  More specifically the Veteran stated that he was "withdrawing the issue of entitlement to service connection for erectile dysfunction secondary to PTSD."

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for entitlement to service connection for erectile dysfunction.  Therefore, the Board concludes that no allegation of error of fact or law remains.  In the absence of assertions of error of fact or law, the appeal for entitlement to service connection for erectile dysfunction must be dismissed.  38 U.S.C.A. § 7105(2016).

Bilateral Hearing Loss

In general, entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

A Veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

For the purposes of applying laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board notes that the Veteran is competent to describe the circumstances surrounding in-service noise exposure and to report difficulties hearing as that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of that combat service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The relevant regulations do not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.  38 U.S.C.A. § 1154(b) (West 2014).   The Veteran must still meet the evidentiary burden with respect to service connection.
The Veteran has established service connection for posttraumatic stress disorder based on combat in Vietnam.  Therefore, acoustic trauma while in Vietnam is conceded.  Nonetheless, it is still necessary to establish a causal relationship between current bilateral hearing loss and his in service acoustic trauma.

The Veteran contends that he is entitled to service connection for bilateral hearing loss as the claimed disability had it onset during active service.  More specifically, the Veteran asserts that he was exposed to acoustic trauma while serving in Vietnam as a result of his military occupational specialty.  

At the April 2017 hearing, the Veteran testified that his military occupational specialty was Medical Specialist and that he functioned as a combat medic.  He further testified that his duties involved him going into the combat infantry, being out on the field and on patrol.  Since his separation from service, the Veteran testified that his hearing has gotten increasingly worse over the years leading to the use of hearing aids.  Following service he was not exposed to loud noises.  

Service medical records dated prior to November 1, 1967, are presumed to use the American Standards Association (ASA) standard, rather than the current International Standards Organization-American National Standards Organization (ISO-ANSI) standard. Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz; 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the ASA units at 4000 Hertz.  The conversions are noted in parenthesis in the chart below.

At a December 1965 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

At a April 1968 separation examination, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board notes that the above audiometric findings do not show the Veteran to be within normal hearing limits between service entrance and service separation.  Furthermore, bilateral hearing loss is not shown to be present or to have had its onset during service.

On the authorized audiological VA evaluation in June 2009, the Veteran's pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
45
LEFT
35
35
40
50
40

Speech recognition ability was 100 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On a April 2017 VA audiogram, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
55
50
LEFT
30
25
40
40
45

The progress note prepared by the audiologist indicated that the speech recognition thresholds were consistent with pure tone findings and were judged to be excellent bilaterally.  No opinion was offered as to whether any hearing loss was related to service.

In a June 2009 VA examination, the audiologist opined that the Veteran's hearing loss was not service related.  The rationale provided was that the Veteran's separation examination showed that his hearing was within normal hearing limits through 4000 Hertz bilaterally.  Therefore, the examiner opined that the hearing loss was not caused by or the result of acoustic trauma while in service.

During the April 2017 hearing the Veteran acknowledged that none of his healthcare providers had connected his hearing loss to service, but that he believed the it to be related to acoustic trauma during service.  The Veteran has not indicated a particular incident resulting in hearing loss while serving as a combat medic, but has indicated that there were loud noises around him.  The Veteran has not presented himself as a medical professional.  The Veteran is competent to testify that he has decreased hearing, and when he first noticed decreased hearing.  However, he is not competent to provide a medical opinion linking those symptoms to service.  Opining as to such a medical nexus does not involve a simple identification that a layperson is competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent evidence to the contrary connecting bilateral hearing loss to his time in service.  The Board finds that the most probative evidence of record is the VA examiner opinion that it is less likely that current bilateral hearing loss is related to service.

The Board finds that the competent medical opinion that it is less likely that hearing loss is related to service is the most probative evidence.  The evidence does not establish a continuity of symptomatology since service.  The examiner noted that hearing was normal at separation from service and hearing loss was first shown by the evidence of record many years following separation from service.  Sensorineural hearing loss is not shown to have manifested within one year following separation from service.

Therefore, the Board finds that preponderance of the competent evidence does not attribute bilateral hearing loss to service despite the Veteran's contentions to the contrary.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


